 DISTILLERY WORKERS LOCAL186 (E & JGALLO WINERY)519Winery, Distillery and Allied Workers Union, LocalNo. 186,Distillery,Rectifying,Wine and AlliedWorkers International Union,AFL-CIO (E & JGalloWinery,Inc.)andJune A. Anderson.Case 32-CB-2516September13, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGGINSOn June 29, 1988, Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.CHAIRMAN STEPHENS, concurring.Ireluctantly concur in the conclusion that theRespondentUniondidnotviolateSection8(b)(1)(A) of the Act in fining June Anderson forher preresignation statements concerning her inten-tions with respect to the strike.Inote that in construing and applying the Act,we properly also take account of policies manifest-ed in other Federal labor laws including what isgenerally known as the union members' bill ofrights, Section 101 of the Labor Management Re-porting and Disclosure of 1959, 29 U.S.C. § 411.Carpenters Local 22 (Graziano Construction),195NLRB 1, 1-2 (1972). In that provision Congresssought to assure the right of union members, interalia, "to express any view, arguments, or opinions"without thereby subjecting themselves to union dis-ciplinary sanctions. 29 U.S.C. § 411(a)(2). The lan-guage originally proposed, however, was modifiedby an amendment adding a proviso that "nothingherein shall be construed to impair the right of alabor organization to adopt and enforce reasonablerules as to the responsibility of every membertoward the organization as an institution . . . ."SeeSemancik v.Mine Workers,466 F.2d 144, 152-153 (3d Cir. 1972) (discussing legislative history ofSec. 101 of the LMRDA).In accord with that history, the Board has, as thejudge pointed out, drawn the line between, on theone hand, urging members to vote a certain wayon strikeissuesthat are to come before the mem-bership for a vote or convening meetings to discussalternative proposals that might be presented to theunion leadership and, on the other hand, undermin-ing or refusing to support policies of the unionwhen they are in effect. CompareTeamsters Local610 (Browning-Ferris Industries),264 NLRB 886,905 (1982) (union could not discipline member forseeking to persuade other employees to vote toaccept employer's lastoffer), andOperating Engi-neers Local 400Wilde Construction),225NLRB5901, 600-605 (1976) (union could not disciplinemembersfor holding meeting to discuss current ne-gotiating positions of union amd employer with aview to seeking to persuade union leaders tochange strategy or call a second strike vote) withTeamsters Local 610,supra (union may impose dis-cipline on members for attempting to persuade em-ployees to abandon -the picket line), andMeat Cut-tersLocal 593 (S & M Grocers),237 NLRB 1159(1978) (union may discipline members for refusal tosupport organizing campaign).' The courts havesimilarly made clear that the Section 101(a)(2) pro-viso does not permitunionsto discipline membersfor criticizing union officers, expressing dissatisfac-tionwith union policies, or participating in meet-ings called to discuss such dissatisfaction, but theunionsdo remain free to impose sanctions on mem-bers for speech thatis "inimicalto the union as anentity and collective-bargainingmechanism." Se-mancik v.Mine Workers,supra, 466 F.2d at 153.Accord:Kuebler v.Cleveland Lithographers Local24-P, 473F.2d 359, 361-363 (6th Cir. 1983);Ma-chinists v.Nix, 415 F.2d 212, 218-219 (5th Cir.1969). In the present case, when a possible econom-ic strike in support of the Union's bargaining posi-'In adopting the judge'sdismissal of the complaint,we note thatCharging Party Anderson's statements amounted to a wholesale repudi-ation of the Union's lawful recourse to economic action and did notamount to an attempt within the Union merely to express a dissentingpoint of view or to advocate alternatives to economic action In thesecircumstances,we agree with the judge that the Union's legitimate inter-est in promoting membership solidarity in an impending strike situationpermitted it to impose discipline on Anderson for having announced un-equivocally,while a union membersubject toits rules, an absolute inten-tion to defy any union call for lawful strike action' I am not entirely comfortable with the Board's decision in S & MGrocers,but I note that, in asserting that the union discipline there wasunlawful,the dissenters relied on the fact that the union was seeking tocompel members'continuing affirmative support in an organizing cam-paign leading to a Board representation election inwhich thosememberswould be voters. Id , 237 NLRB at 1161-1162 Thedissenters feared thatallowing such discipline would interfere with the unfettered discussion ofviews that is essential to employeefree choicein such anelectionThoseconsiderations are not present in this case296 NLRB No. 72 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion appeared imminent,Anderson did not merelyexpress arguments against calling a strike or meetwith others to rally opposition to a proposal thatthe Union call a strike.According to evidence pre-sented at the hearing on the internal union chargesagainst her,theUnion could reasonably believethat Anderson had announced a fixed intent to dis-obey any union strike decision that the membershipmight make,and that she implicitly urged others tofollow her lead because the Employer would,during any such strike, have"work for anyonewho wants it" and because"we don'tneed theUnion."Under applicable precedent,I believe thatthis falls within the line definingconduct for whicha union may discipline its own members.Finally,Inote,as did the judge,thatAndersonwas free to leave the Union at any time and toengage in whatever conduct she pleased with re-spect to the strike after she had,by resigning, givenup the benefits and obligations of union member-ship.Kenneth Ko, Esq.,for the General Counsel.Victor C. Thuesen,Esq., ofPetaluma,California, for theUnion.DECISIONSTATEMENTOF THE CASEWILLIAM L.SCHMIDT, AdministrativeLaw Judge.June Anderson filed an unfair labor practice chargeagainst her former union,Winery,Distillery and AlliedWorkers Union,Local No.186,Distillery,Rectifying,Wine and Allied Workers InternationalUnion,AFL-CIO (Union)on December 30, 1986.Andersonallegedthat theUnion "harassed, restrained and coerced her inthe exerciseof herSection 7 rights, i.e.,the right towork during a strike."The charge furtheralleged thatthe Union threatenedher withsanctions for opinions sheexpressed"along with other employees in violation ofher rights of free speech" and the amnesty agreementconcluded between theUnion and E & J Gallo Winery(Gallo),Anderson'semployer, at the conclusion of astrike by union-represented employeesinOctober 1987.Overa year later,on January 21, 1988, Anderson amend-ed her charge to allege that the Union threatened disci-plinary action against her on August7, 1986,and thenfined her on January14, 1987,both becauseof her pro-tected intraunion activities.Based on Anderson's amended charge the Director forthe NationalLaborRelations Board(NLRBor Board),Region 32, thereafter issued a complaint and notice ofhearing before an administrative law judge.The com-plaint alleges that theUnionviolated Section8(b)(1)(A)of the NationalLaborRelationsAct (Act),by the actionof its agent's advice to Anderson on August 7, 1986 thathe had filed internal union charges againsther; by con-ducting a hearing on those charges on January 10, 1986;and by sustaining those charges and imposing a fineagainst her on January 14, 1986. The complaint allegesthat the internal union charge against Anderson"relatedto Anderson's orally expressing,to her fellow employees,her opposition to and/or lack of support for, an antici-pated strike againstGallo by theUnion."The Union fileda timely answer to the complaintwherein it admitted that it charged,tried,and fined An-derson as alleged but denied that the charge related toAnderson's oral opposition to or lack of support for ananticipated strike,or that it violated Section 8(b)(1)(A)by the conduct alleged in the complaint.Iheard this matter on March 30, 1988,atModesto,California.Thereafter,General Counsel and the Unionfiled posthearing briefs.Having now carefully consideredthe hearing record,the demeanor of the witnesses whotestifiedbeforeme, and the posthearing argument ofcounsel,I have concluded thatthe Uniondid not violatetheAct bydiscipliningAnderson.Thatconclusion isbased on the followingFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundAs noted,Anderson is employed by Gallo.'Until herresignation on August 13, 1986,Anderson-whose hus-band is a Gallo supervisor-had been a member of theUnion.2For a number of years the Union has represent-ed the Gallo production and maintenance employees.The terms and conditions of employment for the Gallounit employees are contained in an agreement bargainedbetween the Union and the Winery Employers'Associa-tion(WEA) to which Gallobelongs. The agreement rel-evant to this case expired on July 31,1986. Anticipatingthat expiration, the Union and the WEA began negotiat-ing a successor agreement in May 1986.On August 9, 1986,Robert Fogg, the Union's presi-dent presented the latest management proposal to theunion membership for approval or rejection.2 Apparent-ly, the referendum was conducted in a manner to permitthe Union to construe the proposal's rejection as an au-thorization for the Union to call a strike at the most ad-vantageous time.4The members rejected management'soffer.IGallo, a California corporation,isengaged in the production andnonretail sale and distribution of wine and related products.In the 12months preceding issuance of the complaint,its direct outflow exceeded$50,000Accordingly,Ifind that Gallo is an employer engaged in com-merce within the meaning of Sec 2(2), (6), and (7) of the Act and that itwould effectuate the purposes of the Act for the Board to exercise itsJurisdiction in this labor dispute2 The Union is a labor organization within the meaning of Sec. 2(5) ofthe Act8 Fogg testified that this referendum occurred in mid-July but his testi-mony is vague and uncertain Anderson testified that the vote occurredon August 9 Her recollection is supported by comments of a member ofthe Union's trial committee convened in January 1987 to try Andersonon intraunion charges as reflected in the record of that proceeding4 The Union's constitution and bylaws do not require membership au-thorization for strike activityApparently,however, it has been theUnion's custom to do so DISTILLERY WORKERSLOCAL186 (E & JGALLOWINERY)B. The Union Charge Against AndersonBy letter dated August 7, 1986,Fogg notified Ander-son that he was charging her with conduct unbecominga member of the Union.In that letter Fogg advised thatstatements by Anderson of an antiunion nature had beenbrought to his attention by several members who werewilling to testify before a union trial committee.Specifi-cally, the letter states that Anderson's accusers chargedher with stating that she would not carry a picket sign,that she had crossed the last picket line and that shewould cross the picket line again. The letter advises thatunlessAnderson provided "information thatwouldnegate [the]charges" a hearing would be set before theUnion'sexecutive board which would serve as a trialcommittee.At such time, the letter concludes,allwrittenstatements regarding the charge and a list of witnesseswho would testify against Anderson would be madeavailable to her.Upon receiving Fogg's letter,Anderson protested herinnocence in a telephone conversationwith Fogg. Al-though the substance of this exchange is not known,Fogg obviously did not withdraw his charge.It is undis-puted that Anderson subsequently resigned from mem-bership in the Union effective August 13, 1986. Thereaf-ter, the Union struck Gallo until employees ratified anew agreement on October 4, 1986.By letter dated December 19, 1986,Fogg notified An-derson that a union trial committee would hear hisAugust 1986 charge against her on January 10. Fogg en-closed copies of the statements provided to him by "wit-nesses who have been notified to testify and who will bepresent."The letter concludes by informing Andersonthat the charges were as stated in his August 7 letter andsuggesting that she appear to present her case or havesomeone(other than an attorney as provided in theUnion's constitution and bylaws)represent her.5The statements enclosed in the December 19 letterwere those of Donna Heddon,dated August 12, 1986;Darlene Christian,undated;Linda Hendon, undated butreferring only to a statement purportedly made by An-derson on August 12, 1986;Linda Behrens, dated August12, 1986;Jeanie Henderson and Rebecca Scott, undated;Loretta Park,undated;and Kim Mogelberg, undated.Collectively the statements ascribe a variety of remarkstoAnderson at different times in different work loca-tions.In effect,Anderson was accused by saying: (1) thatshe crossed the picket line during the last strike andwould do so again; (2) that she would not carry a picketsign; (3) that employees should get rid of the Union; (4)that employees should form their own union; (5) and thatno one had to go on strike as Gallo would provide workfor anyone who wanted it. 6S The Union's constitution and bylaws provide that a charged membermay be represented before the trial committee by "a brother member ingood standing with the International Union,other counsel only with theconsent of the Trial Committeebefore which he appears"6 At this hearing Anderson denied making the statements attributed toher which led to Fogg's charge Although the General Counsel urgesthatAnderson's denial should be credited,she nonetheless concedes thatwhether or not Anderson made the statements"should not make any dif-ference"In the General Counsel'sview the coercive impact of theUnion's discipline remains whether or not the Union was correct in its521The trialcommitteewas convened on January 10,1987, tohear the evidence againstAnderson. Andersonappearedwitha union member to representher but with-drewin the preliminary stages after the trial committeerefused permissionfor her to mechanically record theproceedings.Fogg appearedto prosecutethe case againstAnderson.Fivewitnesses,LindaBehrens,Loretta Park,JeanieHenderson,LindaHendon,andDonna Heddon, ap-peared before the trialcommittee.In addition,Fogg in-troducedand read written statementsof Kim Mogelbergand DarleneChristianas well as his correspondence withAnderson, Anderson's August13 membership resignationand dues-checkoff revocation, Anderson's charge to theNLRBin this case,and adocumentdealingwith a labororganization's right to discipline members.The Union's record of the trialproceedings reflectwitnessesPark,Henderson,and Heddon testified thatAndersonhad made preresignation remarks about her in-tention tocross the Union's picketline and her desire toget ridof the Union.Behrens testifiedonly about Ander-son's alleged remarks concerning her intentionto get ridof the Union.Hendon,a self-described shop steward, tes-tified only about Anderson'salleged remarks concerningher desire to get ridof the Union.All specificallyasserted thatAndersonmade these re-marksprior to August 13, 1986, the effective date of herresignation.Park, the firstwitness to testify concerningAnderson's purportedremarkabout getting rid of theUnion,was questioned by a trial committeemember onlyabout that substantiveaspect of her testimony. The twowrittenstatementsprofferedat the trialeach reflect thatAndersonmade remarks about getting ridof the Union.Thereafterthe committee engaged in deliberationwhichis not recordedand voted to find Anderson guiltyof "conductunbecoming.a member"by a 12 to 1 vote.Subsequently,the committeeadopteda motion to fineAnderson $500 andsuspend herfrom membership for 1year in the event she ever reapplied.By letter dated January14, 1987, Fogg informed An-dersonthat the trialcommitteehad found her guilty andof the penaltyimposed. Fogg's letter explained the basisof thefinding asfollows:Was June Anderson Guilty of "Conduct unbe-coming a member?"Yes-12; No-1.The hearing body interpreted the charges of"conduct unbecoming a member" to be violationsof the following:Article XIV, Section4 (b) item #6; (d) (h) and (i)of theInternational Constitution and By-Laws andArticleV, Section 2 of the Constitution and By-Laws of Local 186.The Trial Committeeimposedthe following pen-alties:A $500.00 fine and suspension from Unionbelief that Anderson made thestatementsattributed to her. In effect, theGeneral Counsel concedes that the Union's discipline is based on a good-faith belief that Andersonmade the statementsattributed to her. For thatreason, I find it unnecessary to resolve the question as to whether Ander-son actually did or did notmake the statementsattributed to her 522DECISIONS OF THENATIONALLABOR RELATIONS BOARDmembership for a period of one year from the dateyou reapply for Unionmembership.Article XIV, Section 4 of theInternational's con-stitution provides:The basis for charges for disciplinary action shallinclude, but not be limited to, the following:(a)Violation of infraction of any provision of theInternationalUnion or Local Union Constitution,By-Laws, resolution,rule, regulation or order, orfailure to perform any of the duties specified there-under.(b) Disruption of Union solidarity by:(1) calling unauthorized wildcat strikes.(2) crossing any lawful picket line.(3) interferingwith the conduct of a lawfulstrike called by the International Union or any af-filiatedUnion.(4) engaging in dual unionism.(5) informing management or any other outsid-ers of proceedings or deliberations of the Unionrelative toUnion meetings,negotiation discus-sions, and similar confidential communications.(6) engaging in any similar anti-union activities.(c) Embezzlement or dishonesty.(d) Secession,or fostering the same.(e)Assault or threats upon Internationalor LocalUnion officers or members.(f)Disruptive conduct at Union meetings so as toprevent the transaction of Union business thereat.(g) Filing charges in bad faith or out of malice.(h)Any action which is disruptive of or inter-fereswith the performance or obligations of othermembers or Local Unions or the InternationalUnion under collective bargaining agreements.(i)Any action which would interfere with theInternational Union or Local Union in performanceof its legal or contractual obligations.(j)Any conduct which interferes with an Interna-tionalUnionor Local Union officer inthe carryingout of the duties of his office.(k)Destroying,mutilating or unlawfully possess-ing or converting to himself any property or thingof value ofthe InternationalUnion or Local Union.(1)False or fraudulent statements submitted to theInternationalUnion or Local Union, including butnot limited to membership applications.ArticleV, Section 2 of the Union's constitutionprovides:All members shall be required to take, and uponacceptance to membership shall be deemed to havetaken,the following obligation:I do solemnly promise that I will observe andabide by all duties and obligations required of meas a member provided by the Constitution andBy-Laws of the Distillery,Wine and AlliedWorkers'InternationalUnion and any LocalUnion,and all laws, rules, orders and regulationsduly adopted by the International Union andLocal Union governing bodies and officers and Ido further promise that I will purchase nothingbutUnion Labelgoodswhereverpossible toobtain. I do furtherpromise that I will do all inmy power to advancethe interestsand welfare ofthe Distillery,Wine and Allied Workers' Interna-tionalUnion, my Local Union and the AFL-CIO,and CLC.No evidence was adduced which permits any findingor inference that any particular portion of Anderson'spenalty applied to any particular offense.C. ArgumentAs perceived by the General Counsel, the problempresented by this case is one of balancing the Union's"legitimate interest in fosteringsolidarityamong its mem-bers during the course of an organizing drive or strike"against the"statutory right[of union members]to criti-cize their union representatives,to question the wisdomof the policies and practices of their representatives, andto take`such steps as they deem necessary to align theirunion with their position."'The General Counsel notesthat the balance was struck in favor of members' rightsinOperating Engineers Local 400 (Hilde Construction), 225NLRB 596 (1976), andTeamsters Local 610 (Browning-Ferris Industries),264 NLRB 886 (1982), but in favor fos-tering solidarity inFood & Commercial Workers Local593 (S &M Grocers),237 NLRB 1159 (1978).The General Counsel argues that this case should beresolved in favor of Anderson because "there is simplyno evidence that the Union'sdisciplining of Anderson... served any sort of legitimate Union interest." Ac-cording to the General Counsel "all Anderson allegedlydid was express her views concerning a possible strikeagainstGallo to a number of other employees in acasual, lunchroom setting."Absent evidence not presenthere that Anderson expressed her "views"in a disrup-tive,abusive or violent manner;that her conduct im-pinged upon or threatened the Union's negotiating posi-tionor strategy;or that Anderson'ssentimentswerecommunicated to Gallo, its managers or supervisors, in-cluding her husband,'theGeneral Counsel claims thatthe Union lacks any cognizable interest to justify the dis-cipline imposed against Anderson. Rather, the GeneralCounsel argues that if, as held inBrowning-FerrisandHilde,"to hold and express views which are contrary tothose of his or her union even during...a lawful unionstrike...a member would clearly be entitled to holdand express such views contrary to his or her union inanticipation of a strike."The General Counsel's brief also correctlysurmisesthat "Respondent may rely uponS & M Grocers . . .indefense of its discipline imposed on Anderson."As forthat case,the General Counsel argues that the manner inwhich the Board balanced the competing interests (em-7 Early in the hearing the General CounselassertedthatAnderson'smarital statuscolored the Union's decision to charge and discipline herThe General Counsel subsequently abandoned this theory after I ex-pressed concern that the complaint failed to articulate that theory withsufficient clarity to put the Union on noticethat itshould prepare a de-fense to that theory and that I wouldentertaina motion for recess by theUnion for that purpose if the General Counsel desired to pursue thetheory DISTILLERYWORKERSLOCAL 186 (E & J GALLO WINERY)ployee-members' right to refrain from assisting a unionorganizing drive versus the union's interest in insisting ontheir help during that drive)would not work here. Thisis so, the General Counsel argues, because employees inS & M Grocershad two available options to exercisetheir right to refrain from Section 7 activities,i.e., resignfrom the union or vote against the union in a Board elec-tion.Since the General Counsel believes Anderson wasengaged in dissident activities within the Union and heronly available option to avoid Union discipline was toresign from the Union,the resignation option is at crosspurposes with the object of her conduct.Finally, the General Counsel argues that asS & MGrocersissued between the Board'sdecisions inHildeandBrowning-Ferrisand makes no attempt to reconcilethe balance struck in those cases,S & M Grocersis really"of limited precedential value."The Union makes two principal contentions.First,even assuming the complaint as drafted charges conductwhich is unlawful,Respondent believes the GeneralCounsel has not met the burden of proving that Ander-son was injured in the manner alleged in the complaint,i.e., that Anderson was disciplined for "orally expressing,to her fellow employees,her opposition to and/or lackof support for, an anticipated strike. . .by [the union.]"Instead,the Union argues,thatAnderson was fined forconduct while a union member which"went far beyondsimply expressing her opinion with respect to'an antici-pated strike' against her employer."Citing the writtenstatements provided by Fogg and the testimony of em-ployee-members before the trial committee to the effectthatAnderson had stated that employees should get ridof the Union,the Union argues that "the General Coun-sel introduced no evidence whatever to support or sug-gest that Anderson was tried and found guilty for merelyexpressing an opinion as the complaint alleges."The Union also argues that the activity for which An-dersonwas disciplined is unprotected and subject tolawful discipline under the 8(b)(1)(A) proviso.In thisconnection, the Union, in agreement with the GeneralCounsel, acknowledges that its members have the legalright to meet or to question decisions made by theUnion,Roadway Express,108NLRB 874, 875(1954),enfd.227 F.2d 439(10th Cir. 1955), and that they cantake such steps as they deem necessary to align theUnion with their position,Nu-Car Carriers,88 NLRB 75,76 (1950),enfd.189 F.2d 756, 760(3d Cir. 1951), cert.denied 342 U.S. 919 (1951).The Union also concedesthat a fine is deemed in law to be "inherently coercive."NLRB v. Molders Local 125(Blackhawk Tanning), 442F.2d 92, 94(7thCir.1971).Nevertheless,theUnionargues that underScofield v.NLRB,394 U.S. 423(1969),ithas the right to promulgate rules or regulations limit-ing the actions of minorities where such policies "reflecta legitimate union interest,impair no policy Congress hasimbedded in the labor laws, and are reasonably enforcedagainst union-members who are free to leave the unionand escape the rule."Thus, the Union calls attention tocases holding that a union may lawfully threaten to disci-pline employee-members who refuse to assist or activelyoppose an organizing drive, S &M Grocers,supra, orwho fail or refuse to assist in solidifying its collective-523bargaining status,Minneapolis Star & Tribune,109 NLRB727 (1954);Fox Midwest Amusement Corp.,98 NLRB 699(1952).As for this case,the Union argues that both theInternational and the Union had promulgated reasonablerules regulating the general conduct of its members andtheir prestrike obligations which focused upon legitimateUnion interests without interfering with its members'right of"free speech."In effect,the Union argues that solong as Anderson was a union member she was not atliberty to advocate the outright breach of strike disci-pline or encourage employees to depose the Union as theemployee representative.D. ConclusionsIfind that the Union imposed a fine and suspensionpenalty against Anderson for a series of statements madeeither shortly after or shortly before the Union conduct-ed a strike vote related to Gallo and in the midst of ne-gotiations the Union was conducting on behalf of Galloemployees.At the time the statements were made, An-derson was a full union member subject to its rules andregulations.The essence of the statements attributed toAnderson before the Union's trial committee,read col-lectively,were that she intended to cross the Union'spicket line if a strike occurred,thatGallo would makework available to employees willing to cross the picketline and that employees should get rid of the Union orsupplant the Union with an employee organization oftheir own.The General Counsel's reliance onHildeandBrown-ing-Ferrisin this case is misplaced as those cases are fac-tually distinguishable.InHilde,the object of the meetingcalled by the disciplined employee-members was to rallysupport for a change in their union's bargaining stance.By disciplining employee-members for calling a meeting,the union there was obviously infringing on the mem-bers' rights to voice a dissenting view of union policy.And contrary to the General Counsel's analysis,Hildewas applied without discussion inBrowning-Ferrisinsofaras the union discipline against employee Trost is con-cerned.In that case Trost expressed fears concerning hispension to a respected bargaining committeeman and forthis reason implored that individual to urge other mem-bers to accept the employer's last contract offer. Trostwas tried and found guilty of this attempt to induce thecommitteeman to urge acceptance of the employer'soffer.However, the administrative law judge rejectedtheGeneral Counsel's position that the union violatedSection 8(b)(1)(A) by merely preferring charges againstother employee-members explaining:At least on their face,the written charges arguablyencompassed a description of conduct for which amember could at least under some circumstances belawfullyfined;namely, abusing other members;trying to talk other members into crossing thepicket line;and, in management's presence, allegingthat the strikers would return to work without anincrease and that a union representative was dishon-est. 524DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDPlainly therelevant disciplineinHildeandBrowning-Ferrisbarricaded the avenue of membershipdissent.Thefacts in bothcases show only dissentfromextant unionpolicies; they do not show defianceor disobedience solong as those policies werein effect.The flaw in the General Counsel's logic in this case isher inabilityto see the importof Anderson's words.UnlikeHildeandBrowning-Ferriswherethe significanceof the wordsusedby the penalizedmembers was thattheydisagreed with unionpolicy andurged a reassess-ment,Anderson's statements amount to a repudiation ofunion policy,an open statement of intentto disobey thepolicy anda fundamental assault on the institutionalstatus ofthe Union. The unmistakable implication of An-derson'sremarkswerethatso long asthemajoritycourse preferred strike action,she intendedto disobey.Whetherthe remarksoccurred shortly before or after thestrike vote is not relevant; the importof her remarks isthat it made no differencewhatcoursethe Union decid-ed upon asshe had alreadymadeup hermind.This ele-ment is totally lacking inHildeandBrowning-FerrisItssignificance is, asS &M Grocersdemonstrates,funda-mental in cases of this nature.In S& M Grocers,theGeneralCounsel claimed thatthe union had restrained and coerced employeesby mail-ing a letter to membersemployed there whichthreateneddiscipline,including expulsion,againstmembers em-ployed by S & M whorefrainedfromassistingor active-ly opposedthe union's organizing drive at S & M.The problem posed in S& M Grocers,as the Boardsaw it,was to reconcile a union's rightto solidarityduring an organizingdrive with the public policy of em-ployee freedom fromcoercion or restraint in choosingtheir collective-bargaining representative.The Board majority rejectedthe GeneralCounsel in S& M Grocersthat the right of employeesto select a bar-gaining representative was overriding and comparable tothe rightof free access to Board processesfound in othercases.See,e.g.,Molders Local 125 (BlackhawkTanning),supra.Althoughthe Board recognizedthatthe union'sassist-and-don't-actively-oppose rulerestricteditsmem-bers' exerciseof free speechduring an organizationaldrive,the rule onlyrequired members to act consistentwith their voluntarymembership. Because members werefreeto resign at any timeand actively oppose theunion'sorganizingeffort,the Boardmajority concluded that therule lackedcoercivequalities.And even if employees didnot choose the resignation alternative, theystill remainedfreeto make their own determination as tohow to voteon the issue of representation.For thesereasons theBoard found that the union's threat ofdisciplinewas avalid enforcement of a legitimate internal regulationwhich didnot contravene an overridingpolicy of laborlaw.The General Counsel's claim thatthe result in S & MGrocersis,in effect,inconsistentwithHildeandBrown-ing-Ferris,is just plain wrong. In S& M Grocersthe Gen-eral Counsel's position promoted the right of members todisobey alegitimate union rule; it had nothingto do withthe rightof members to disagreewith the adoption ofthe rule and to seek its change withinthe Union. Theothertwo casesdealwith therightof members to dis-agree witha union position and seek change;they hadnothingto do with thedissenting members'disobedienceof the policy theysought to change.Striker Trost's con-duct vividly illustratesthe distinction.Even thoughTrost disagreed with hisunion'spolicy ofstriking toobtainan improved offer,he nonethelessobeyed thelawful strike call.At the relevanttime here, the Union plainlyhad a le-gitimate interest in promoting membershipsolidarity.The membership approval of strikeaction coupled withthe rejection of the lastWEA contract offer was de-signedobviouslyto strengthenthe Unionnegotiators' po-sition in preparationfor furtherbargaining.In effect, sol-idarity at that criticalpoint in negotiationsprovides aunion withforce to back upbargaining demands. It fol-lows that the weaker the membership resolve, theweaker its negotiators'positionat thebargaining table.The question therefore quicklybecomeswhether or notunion disciplineor threatof discipline to maintain thatsolidaritycontravenesany public policy embedded in thelaborlaws. I donot think it does.InNLRB v. Allis-Chalmers Mfg.,388 U.S. 175 (1967),the SupremeCourtrecognizedthe rightof unions topromulgatetheir ownrulesto protectthemselves againstthe erosionof their collectivebargaining status and toimpose discipline upon memberswho do not obey suchrules.InAllis-Chalmers,the unionfinedmembers forworking during alawfulstrike.Even the "freespeech"provisionsof the Labor-Management Reporting and Dis-closure Act, 29 U.S.C. § 411(a)(2),recognizesthe rightof unionsto protecttheir institutionalintegrity:(2)Freedom of speechand assembly.-Everymember ofany. labor organization shall have theright tomeet and assemblefreelywithother mem-bers; and to expressany views,arguments,or opin-ions; and to express at meetingsof thelabor organi-zation his views, upon candidates in anelection ofthe labororganizationor uponany businessproper-ly before themeeting,subjectto the organization'sestablished and reasonable rules pertaining to theconduct ofmeetings:Provided,that nothing hereinshallbe construed to impairthe right of a labor orga-nizationto adopt and enforcereasonablerulesas to theresponsibility of every member towardthe organizationas an institution and tohis refraining from conductthat wouldinterferewithits performance of its legal orcontractual obligations[Emphasisadded.]HereAnderson's verbalconduct was not an expressionof opinionas the complaint alleges, it was was tanta-mount to an open and notorious repudiationof the Unionpolicy to strike if the employer offerwas not sweetened,coupled withan assault on theUnion's representativestatus.Her assertionthatGallo would provide work forthose willing tofollow the courseshe planned to take in-vited othermembers todisobeyunion policy.Anderson'sconduct exceeded the bounds of meredisagreement andenteredthe zone ofdisobedience. By doing so,Andersonexposed herselfto theliability oflawful discipline.Ifindthis case fundamentally indistinguishable fromAllis-Chalmers.The fact thatthe discipline there was im- DISTILLERY WORKERSLOCAL186 (E & JGALLOWINERY)posed foractually crossing the union'spicketlinewhilethis case involves openly announcing an unqualified in-tentionto work duringany union strike isnot sufficientto vitiatethe principlesaddressedinAllis-Chalmers .An-derson clearlyhad the right to leave theUnion and an-nounce her intentions concerning strike activity as wellas her oppositionto the Union's status as the bargainingrepresentative.She did nothave a right to expect that asa Union membershe could publiclyrepudiate its legiti-mate policies, inviteothers to follow herlead, and attackits continued representative statusfree of discipline. Ac-cordingly,Iwill recommendthat the complaint be dis-missed.8a The General Counsel argues that,as Fogg'sAugust 7 letter makes nomention of Anderson's statements calling for the Union's ouster,she wasnot "charged,tried,convicted or fined"for that reason. However, theGeneral Counsel further argues that if Anderson was fined for thatreason,the fine is unlawful based onBlackhaw/Tanning,supra,and itsprogeny The evidence is insufficient to determine whether the trial com-mittee decided upon a particular type of discipline because of any par-ticular statement.Notwithstanding,Ido not agree thatBlackhawk Tan-ningreaches even the Union ouster statements attributed to AndersonThe underlying basis forBlackhawh Tanningand its progeny is to protectemployee access to Board processes For this reasonBlackhawk Tanningholds that a union may not coerce employees by means of a fine fromseeking to invoke the Board's processes to get rid of an incumbent unionbut a union may lawfully expel a member for that reason as a defensivemeasureThe evidence here fails to show that Anderson even content-CONCLUSIONS OF LAW5251.Gallo is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.TheUnion did not engage in the unfair labor prac-tice alleged in the complaint issued againstitbythe Gen-eral Counsel on January 27, 1988.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed9ORDERThe complaintis dismissed.plated the use of the Board's processes or had invoked any preliminary,informal procedures looking toward the eventual use of the Board's proc-esses.And plainly,itisnot necessary for employees to invoke theBoard's processes in order to achieve the ouster of their incumbent repre-sentative It, therefore,does not follow that a fine imposed on a memberfor expressing his or her belief that employees should get rid of an in-cumbent representative is ipso facto unlawful.For these reasons I rejecttheGeneral Counsel's suggestion that the fine here might be unlawful.9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.